Exhibit 99.1 N e w sR e l e a s e Chesapeake Energy Corporation P. O. Box 18496 Oklahoma City, OK73154 FOR IMMEDIATE RELEASE MAY 1, 2008 CONTACTS: JEFFREY L. MOBLEY, CFA SENIOR VICE PRESIDENT – INVESTOR RELATIONS AND RESEARCH (405) 767-4763 jeff.mobley@chk.com MARC ROWLAND EXECUTIVE VICE PRESIDENT AND CHIEF FINANCIAL OFFICER (405) 879-9232 marc.rowland@chk.com CHESAPEAKE ENERGY CORPORATION REPORTS FINANCIAL AND OPERATIONAL RESULTS FOR THE 2 Company Reports 2008 First Quarter Production of 2.2 Bcfe per Day; Increase of 31% Over 2007 First Quarter Production 2008 First Quarter Net Loss to Common Shareholders of $143 Million, or $0.29 per Fully Diluted Common Share Reported; Adjusted Net Income Available to Common Shareholders Increases 32% Over 2007 First Quarter to $561 Million, or $1.09 per Fully Diluted Common Share, a Company Record Proved Reserves Reach Record Level of 11.5 Tcfe and Increase 6% Year-to-Date; Company Delivers First Quarter Reserve Replacement Rate of 395% from 601 Bcfe of Net Additions at a Drilling and Net Acquisition Cost of $1.95 per Mcfe Chesapeake Agrees to Sell 94 Bcfe of Proved Reserves for Proceeds of $623 Million, or $6.63 per Mcfe, in a Volumetric Production Payment Transaction; Company Announces Plans to Sell Remaining Arkoma Basin Woodford Shale Properties for Anticipated Proceeds of Over $1.5 Billion OKLAHOMA CITY, OKLAHOMA, MAY 1, 2008 – Chesapeake Energy Corporation (NYSE:CHK) today announced financial and operating results for the 2008 first quarter.Due to an unrealized non-cash after-tax mark-to-market loss of $704 million from future period natural gas and oil and interest rate hedges primarily as a result of higher natural gas and oil prices as of March 31, 2008 compared to December 31, 2007, Chesapeake reported a net loss to common shareholders during the quarter of $143 million ($0.29 per fully diluted common share), operating cash flow of $1.512 billion (defined as cash flow from operating activities before changes in assets and liabilities) and ebitda of $438 million (defined as net income (loss) before income taxes, interest expense, and depreciation, depletion and amortization expense) on revenue of $1.611 billion and production of 204 billion cubic feet of natural gas equivalent (bcfe). The company’s $704 million loss referenced above was offset by $132 million in realized after-tax cash gains from hedging activities for actual volumes produced during the quarter.Further, this unrealized loss is an item that is typically not included in published estimates of the company’s financial results by certain securities analysts.Excluding this item, Chesapeake’s adjusted net income to common shareholders in the 2008 first quarter was $561 million ($1.09 per fully diluted common share) and adjusted ebitda was $1.570 billion, increases of 32% and 27%, respectively, over the 2007 first quarter.This adjusted net income to common shareholders for the quarter of $1.09 per share is the highest achieved in the company’s history.The excluded item does not affect the calculation of operating cash flow.A reconciliation of operating cash flow, ebitda, adjusted ebitda and adjusted net income to comparable financial measures calculated in accordance with generally accepted accounting principles is presented on pages 17 – 18 of this release. Key Operational and Financial Statistics Summarized The table below summarizes Chesapeake’s key results during the 2008 first quarter and compares them to results during the 2007 fourth quarter and the 2007 first quarter.The 2008 first quarter results reflect the sale of 55 million cubic feet of natural gas equivalent (mmcfe) per day of production in a volumetric production payment (VPP) transaction as of December 31, 2007. Three Months Ended: 3/31/08 12/31/07 3/31/07 Average daily production (in mmcfe) 2,244 2,219 1,707 Natural gas as % of total production 92 92 92 Natural gas production (in bcf) 187.8 187.8 140.8 Average realized natural gas price ($/mcf) (a) 9.05 8.11 9.26 Oil production (in mbbls) 2,746 2,735 2,143 Average realized oil price ($/bbl) (a) 74.73 72.58 61.13 Natural gas equivalent production (in bcfe) 204.2 204.2 153.7 Natural gas equivalent realized price ($/mcfe) (a) 9.33 8.43 9.33 Natural gas and oil marketing income ($/mcfe) .11 .09 .10 Service operations income ($/mcfe) .03 .04 .08 Production expenses ($/mcfe) (.98 ) (.88 ) (.93 ) Production taxes ($/mcfe) (.37 ) (.32 ) (.27 ) General and administrative costs ($/mcfe) (b) (.29 ) (.29 ) (.27 ) Stock-based compensation ($/mcfe) (.09 ) (.08 ) (.07 ) DD&A of natural gas and oil properties ($/mcfe) (2.52 ) (2.55 ) (2.56 ) D&A of other assets ($/mcfe) (.18 ) (.16 ) (.23 ) Interest expense ($/mcfe) (a) (.43 ) (.49 ) (.50 ) Operating cash flow ($ in millions) (c) 1,512 1,322 1,124 Operating cash flow ($/mcfe) 7.40 6.48 7.31 Adjusted ebitda ($ in millions) (d) 1,570 1,432 1,234 Adjusted ebitda ($/mcfe) 7.69 7.01 8.03 Net income (loss) to common shareholders ($ in millions) (143 ) 158 232 Earnings (loss) per share – assuming dilution ($) (.29 ) .33 .50 Adjusted net income to common shareholders($ in millions) (e) 561 466 425 Adjusted earnings per share – assuming dilution ($) 1.09 .93 .87 (a) includes the effects of realized gains or (losses) from hedging, but does not include the effects of unrealized gains or (losses) from hedging (b) excludes expenses associated with non-cash stock-based compensation (c) defined as cash flow provided by operating activities before changes in assets and liabilities (d) defined as net income (loss) before income taxes, interest expense, and depreciation, depletion and amortization expense, as adjusted to remove the effects of certain items detailed on page 18 (e) defined as net income (loss) available to common shareholders, as adjusted to remove the effects of certain items detailed on page 18 Natural Gas and Oil Production Sets Record for 27th Consecutive Quarter; 2008 First Quarter Average Daily Production Increases 31% over 2007 First Quarter Production Daily production for the 2008 first quarter averaged 2.244 bcfe, an increase of 25 mmcfe, or 1%, over the 2.219 bcfe produced per day in the 2007 fourth quarter and an increase of 537 mmcfe, or 31%, over the 1.707 bcfe produced per day in the 2007 first quarter.Adjusted for the company’s year-end 2007 VPP sale, Chesapeake’s sequential and year-over-year production growth rates were 4% and 35%, respectively.Chesapeake’s average daily production for the 2008 first quarter consisted of 2.063 billion cubic feet of natural gas (bcf) and 30,176 barrels of oil and natural gas liquids (bbls).The company’s 2008 first quarter production of 204.2 bcfe was comprised of 187.8 bcf (92% on a natural gas equivalent basis) and 2.75 million barrels of oil and natural gas liquids (mmbbls) (8% on a natural gas equivalent basis). The 2008 first quarter was Chesapeake’s 27th consecutive quarter of sequential U.S. production growth.Over these 27 quarters, Chesapeake’s U.S. production has increased 467%, for an average compound quarterly growth rate of 6.6% and an average compound annual growth rate of 29.2%. Natural Gas and Oil Proved Reserves Reach Record Level of 11.5 Tcfe; Company Adds 601 Bcfe of Net Proved Reserves for a Reserve Replacement Rate of 395% at an Average Drilling and Net Acquisition Cost of $1.95 per Mcfe Chesapeake began 2008 with estimated proved reserves of 10.879 trillion cubic feet of natural gas equivalent (tcfe) and ended the first quarter with 11.480 tcfe, an increase of 601 bcfe, or 6%. During the quarter, Chesapeake replaced its 204 bcfe of production with an estimated 805 bcfe of new proved reserves for a reserve replacement rate of 395%. Reserve replacement through the drillbit was 798 bcfe, or 391% of production. This includes 365 bcfe of positive performance revisions (including 342 bcfe related to infill drilling and increased density locations) and 112 bcfe of positive revisions resulting from natural gas and oil price increases between December 31, 2007 and March 31, 2008. Acquisitions of proved reserves completed during the quarter were 39 bcfe at a cost of $63 million, or $1.59 per mcfe, while sales of proved reserves during the quarter totaled 32 bcfe for proceeds of $86 million, or $2.72 per mcfe. Sales of undeveloped leasehold during the quarter generated proceeds of $159 million. Chesapeake’s total drilling and net acquisition costs for the quarter were $1.95 per mcfe. This calculation excludes costs of $694 million for the acquisition of unproved properties and leasehold (net of sales), $80 million for capitalized interest on leasehold and unproved properties, $84 million for seismic, and $16 million relating to tax basis step-up and asset retirement obligations, as well as positive revisions of proved reserves from higher natural gas and oil prices.Excluding these items and acquisition and divestiture activity of proved properties, during the quarter Chesapeake’s exploration and development costs through the drillbit were $2.00 per mcfe.A complete reconciliation of finding and acquisition costs and a roll-forward of proved reserves are presented on page 15 of this release. During the 2008 first quarter, Chesapeake continued the industry’s most active drilling program and drilled 478 gross (400 net) operated wells and participated in another 422 gross (48 net) wells operated by other companies.The company’s drilling success rate was 100% for company-operated wells and 98% for non-operated wells.Also during the quarter, Chesapeake invested $1.182 billion in operated wells (using an average of 140 operated rigs) and $192 million in non-operated wells (using an average of 93 non-operated rigs). As of March 31, 2008, Chesapeake’s estimated future net cash flows from proved reserves, discounted at an annual rate of 10% before income taxes (PV-10), were $32.4 billion using field differential adjusted prices of $8.54 per thousand cubic feet of natural gas (mcf) (based on a NYMEX quarter-end price of $9.37 per mcf) and $96.37 per bbl (based on a NYMEX quarter-end price of $101.60 per bbl).By comparison, Chesapeake’s enterprise value (market equity value plus long-term debt less working capital) as of March 31 was approximately $39.5 billion.Chesapeake’s PV-10 changes by approximately $400 million for every $0.10 per mcf change in natural gas prices and approximately $60 million for every $1.00 per bbl change in oil prices. By comparison, the December 31, 2007 PV-10 of the company’s proved reserves was $20.6 billion ($15 billion applying the SFAS 69 standardized measure) using field differential adjusted prices of $6.19 per mcf (based on a NYMEX year-end price of $6.80 per mcf) and $90.58 per bbl (based on a NYMEX year-end price of $96.00 per bbl).The March 31, 2007 PV-10 of the company’s proved reserves was $20.2 billion using field differential adjusted prices of $7.01 per mcf (based on a NYMEX quarter-end price of $7.34 per mcf) and $60.75 per bbl (based on a NYMEX quarter-end price of $65.85 per bbl). The company calculates the standardized measure of future net cash flows in accordance with SFAS 69 only at year end because applicable income tax information on properties, including recently acquired natural gas and oil interests, is not readily available at other times during the year. As a result, the company is not able to reconcile the interim period-end values to the standardized measure at such dates. The only difference between the two measures is that PV-10 is calculated before considering the impact of future income tax expenses, while the standardized measure includes such effects. In addition to the PV-10 value of its proved reserves, Chesapeake believes the market value of its undeveloped leasehold in just four shale plays – the Fort Worth Barnett, Fayetteville, Haynesville and Marcellus - is approximately $25 billion.Also, the net book value of the company’s non-E&P assets (including gathering systems, compressors, land and buildings, investments, long-term derivative instruments and other non-current assets) was $3.6 billion as of March 31, 2008, $3.2 billion as of December 31, 2007 and $2.7 billion as of March 31, 2007. Average Realized Prices, Hedging Results and Hedging Positions Detailed Average prices realized during the 2008 first quarter (including realized gains or losses from natural gas and oil derivatives, but excluding unrealized gains or losses on such derivatives) were $9.05 per mcf and $74.73 per bbl, for a realized natural gas equivalent price of $9.33 per mcfe.Realized gains and losses from natural gas and oil hedging activities during the 2008 first quarter generated a $1.42 gain per mcf and a $19.41 loss per bbl for a 2008 first quarter realized hedging gain of $214 million, or $1.05 per mcfe.Excluding hedging activity, Chesapeake’s average realized pricing basis differentials to NYMEX during the 2008 first quarter were a negative $0.40 per mcf and a negative $3.76 per bbl. By comparison, average prices realized during the 2007 first quarter (including realized gains or losses from natural gas and oil derivatives, but excluding unrealized gains or losses on such derivatives) were $9.26 per mcf and $61.13 per bbl, for a realized natural gas equivalent price of $9.33 per mcfe.Realized gains from natural gas and oil hedging activities during the 2007 first quarter generated a $2.95 gain per mcf and an $8.33 gain per bbl for a 2007 first quarter realized hedging gain of $433 million, or $2.82 per mcfe.Excluding hedging activity, Chesapeake’s average realized pricing basis differentials to NYMEX during the 2007 first quarter were a negative $0.46 per mcf and a negative $5.36 per bbl. The following tables compare Chesapeake’s open hedge position through swaps and collars as well as gains from lifted hedges as of May 1, 2008 to those previously announced as of March 31, 2008.Depending on changes in natural gas and oil futures markets and management’s view of underlying natural gas and oil supply and demand trends, Chesapeake may either increase or decrease its hedging positions at any time in the future without notice. Open Swap Positions as of May 1, 2008 Natural Gas Oil Quarter or Year % Hedged $ NYMEX % Hedged $ NYMEX 2008 Q2 78% 8.58 70% 75.58 2008 Q3 79% 8.87 75% 76.92 2008 Q4 71% 9.42 67% 79.01 2008 Q2-Q4 Total 76% 8.96 71% 77.16 2009 Total 52% 9.37 70% 82.33 2010 Total 20% 9.56 37% 90.25 Open Natural Gas Collar Positions as of May 1, 2008 Average Average Floor Ceiling Quarter or Year % Hedged $ NYMEX $ NYMEX 2008 Q2 6% 8.27 9.92 2008 Q3 5% 8.27 9.92 2008 Q4 4% 8.20 9.91 2008 Q2-Q4 Total 5% 8.25 9.92 2009 Total 5% 8.14 10.82 Gains from Lifted Natural Gas Hedges as of May 1, 2008 Total Gain Assuming Natural Gas Production of: Gain Quarter or Year ($ millions) (bcf) ($ per mcf) 2008 Q2 40 191 0.21 2008 Q3 39 203 0.19 2008 Q4 50 214 0.23 2008 Q2-Q4 Total 129 608 0.21 2009 Total 33 928 0.04 Open Swap Positions as of March 31, 2008 Natural Gas Oil Quarter or Year % Hedged $ NYMEX % Hedged $ NYMEX 2008 Q1 76% 8.64 68% 73.97 2008 Q2 75% 8.54 71% 75.58 2008 Q3 71% 8.71 76% 76.92 2008 Q4 64% 9.23 70% 79.01 2008 Total 71% 8.77 71% 76.40 2009 Total 40% 9.13 76% 82.33 Open Natural Gas Collar Positions as of March 31, 2008 Average Average Floor Ceiling Quarter or Year % Hedged $ NYMEX $ NYMEX 2008 Q1 10% 7.36 9.28 2008 Q2 5% 8.27 9.91 2008 Q3 4% 8.27 9.91 2008 Q4 3% 8.19 9.88 2008 Total 6% 7.88 9.64 2009 Total 6% 8.22 10.70 Gains from Lifted Natural Gas Hedges as of March 31, 2008 Total Gain Assuming Natural Gas Production of: Gain Quarter or Year ($ millions) (bcf) ($ per mcf) 2008 Q1 156 184 0.85 2008 Q2 41 195 0.21 2008 Q3 38 208 0.18 2008 Q4 47 216 0.22 2008 Total 282 803 0.35 2009 Total 22 934 0.02 Certain open natural gas swap positions include knockout swaps with knockout provisions at prices ranging from $5.45 to $6.50 per mcf covering 187 bcf in 2008, $5.45 to $7.25 per mcf covering 332 bcf in 2009 and $5.45 to $7.25 per mcf covering 172 bcf in 2010.Certain open natural gas collar positions include three-way collars that include written put options with strike prices ranging from $5.50 to $6.00 per mcf covering 46 bcf in 2009 and at $6.00 per mcf covering 3.7 bcf in 2010.Also, certain open oil swap positions include cap-swaps and knockout swaps with provisions limiting the counterparty’s exposure below prices ranging from $45 to $65 per bbl covering 3.4 mmbbls in 2008, from $53 to $60 per bbl covering 7.8 mmbbls in 2009 and $60 per bbl covering 4.7 mmbbls in 2010. The company’s updated forecasts for 2008 through 2010 are attached to this release in an Outlook dated May 1, 2008, labeled as Schedule “A,” which begins on page 19.This Outlook has been changed from the Outlook dated March 31, 2008 (attached as Schedule “B,” which begins on page 23) to reflect various updated information and include our first forecast for 2010. Chesapeake’s Leasehold and 3-D Seismic Inventories Increase to 13.9 Million Net Acres and 20 Million Acres; Risked Unproved Reserves in the Company’s Inventory Reach 37 Tcfe While Unrisked Unproved Reserves Reach 115 Tcfe Since 2000, Chesapeake has invested $10.3 billion in new leasehold and 3-D seismic acquisitions and now owns the largest combined inventories of onshore leasehold (13.9 million net acres) and 3-D seismic (20.0 million acres) in the U.S.On this leasehold, Chesapeake has an estimated 4.0 tcfe of proved undeveloped reserves and approximately 37.2 tcfe of risked unproved reserves (115.5 tcfe of unrisked unproved reserves).The company is currently using 145 operated drilling rigs to further develop its inventory of approximately 33,700 net drillsites, representing more than a 10-year inventory of drilling projects. Chesapeake categorizes its drilling inventory into two play types: conventional gas resource and unconventional gas resource.In these plays, Chesapeake uses a probability-weighted statistical approach to estimate the potential number of drillsites and unproved reserves associated with such drillsites.The following table summarizes Chesapeake’s ownership and activity in each gas resource play type and the following narrative highlights notable projects in the company’s drilling inventory. Total Proved Est. Risked Est. Avg. Total Risked and Risked Unrisked Current Current CHK Drilling Net Reserves Proved Unproved Unproved Unproved Daily Operated Net Density Undrilled Per Well Reserves Reserves Reserves Reserves Production Rig Play Area Acreage (Acres) Wells (bcfe) (bcfe) (bcfe) (bcfe) (bcfe) (mmcfe) Count Conventional Gas Resource Southern Oklahoma 330,000 120 600 2.20 772 800 1,572 3,100 205 7 South Texas 150,000 80 425 2.00 408 500 908 2,000 115 6 Mountain Front 140,000 320 100 5.00 218 300 518 1,100 85 2 Other Conventional 3,580,000 Various 3,975 Various 2,498 3,200 5,698 17,300 555 15 Conventional Sub-total 4,200,000 5,100 3,896 4,800 8,696 23,500 960 30 Unconventional Gas Resource Fayetteville Shale (Core Area) 585,000 80 5,400 2.20 429 9,600 10,029 13,000 130 14 Fort Worth Barnett Shale 260,000 50 3,500 2.50 2,335 5,900 8,235 7,200 430 41 Sahara 885,000 70 7,700 0.55 1,100 3,000 4,100 4,100 190 11 Colony, Granite & Atoka Washes 310,000 120 1,000 3.25 1,007 2,100 3,107 4,000 175 12 Marcellus Shale 1,200,000 160 1,350 2.00 ND 1,900 ND 12,800 ND 3 Deep Haley 560,000 320 335 6.00 283 1,400 1,683 7,400 100 5 Haynesville Shale 300,000 ND ND ND ND ND ND ND ND 4 Other Unconventional 5,600,000 Various 9,315 Various 2,430 8,500 10,930 43,500 275 25 Unconventional Sub-total 9,700,000 28,600 7,584 32,400 39,984 92,000 1,300 115 Total 13,900,000 33,700 11,480 37,200 48,680 115,500 2,260 145 ND Not disclosed Fort Worth Barnett Shale (North Texas):The Fort Worth Barnett Shale is the largest and most prolific unconventional gas resource play in the U.S.In this play, Chesapeake is the second-largest producer of natural gas, the most active driller and the largest leasehold owner in the Core and Tier 1 sweet spots of Tarrant, Johnson and western Dallas counties.During the 2008 first quarter, Chesapeake’s average daily net production of 410 mmcfe in the play increased approximately 125% over the 2007 first quarter and 12% over the 2007 fourth quarter.Chesapeake is currently producing approximately 430 mmcfe net per day from the play and anticipates reaching 650 mmcfe net per day by year-end 2008. The company’s proved reserves of 2.3 tcfe in the Fort Worth Barnett Shale play at the end of the 2008 first quarter increased 78% over the 2007 first quarter and 13% over year-end 2007.Chesapeake is currently using 41 operated rigs to further develop its 260,000 net acres of leasehold, of which 225,000 net acres are located in the prime Core and Tier 1 areas.Assuming an additional 3,500 net wells are drilled in the years ahead, the company’s estimated risked unproved reserves in the play are 5.9 tcfe (7.2 tcfe of unrisked unproved reserves).The table below highlights operational results over the past five quarters from Chesapeake’s operated wells in the Fort Worth Barnett Shale play. Number of Wells Average Average Placed on Peak Rate (1) Lateral Length Quarter Production (mcfe/d) (feet) 2007 Q1 55 2,594 2,373 2007 Q2 80 3,023 2,594 2007 Q3 106 3,464 2,576 2007 Q4 148 3,462 2,834 2008 Q1 107 3,371 2,897 Total / Weighted Average 496 3,183 2,655 (1)Peak rate defined as the highest production rate of a well over a 24-hour period Fayetteville Shale (Arkansas):In the Fayetteville Shale, Chesapeake is the second-largest leasehold owner in the Core area of the play.During the 2008 first quarter, Chesapeake’s average daily net production of 114 mmcfe in the play increased approximately 700% over the 2007 first quarter and 50% over the 2007 fourth quarter.Chesapeake is currently producing approximately 130 mmcfe net per day from the play and anticipates reaching 200 mmcfe net per day by year-end 2008. The company’s proved reserves of 429 bcfe in the Fayetteville Shale play at the end of the 2008 first quarter increased 380% over the 2007 first quarter and 28% over year-end 2007.Chesapeake is currently using 14 operated rigs to further develop its 585,000 net acres of Core Fayetteville leasehold and anticipates operating up to 23 rigs by year-end 2008.Assuming an additional 5,400 net wells are drilled in the years ahead, the company’s estimated risked unproved reserves in the play are 9.6 tcfe (13.0 tcfe of unrisked unproved reserves).The table below highlights operational results over the past five quarters from Chesapeake’s operated wells in the Fayetteville Shale play. Number of Wells Average Average Placed on Peak Rate (1) Lateral Length Quarter Production (mcfe/d) (feet) 2007 Q1 9 1,750 3,105 2007 Q2 13 2,045 2,856 2007 Q3 29 1,863 2,825 2007 Q4 37 1,933 3,011 2008 Q1 36 2,410 3,363 Total / Weighted Average 124 2,053 3,060 (1)Peak rate defined as the highest production rate of a well over a 24-hour period Haynesville Shale (Ark-La-Tex Region):Chesapeake recently announced a significant discovery in the Haynesville Shale in the Ark-La-Tex region.Based on its geoscientific, petrophysical and engineering research during the past two years, including analysis of over 50 wells drilled through the formation by others in the industry, as well as the results of four horizontal and four vertical wells it has drilled to date, Chesapeake believes the Haynesville Shale play could potentially have a larger impact on the company than any other play in which it has participated.Chesapeake is currently using four operated rigs to further develop its 300,000 net acres of Haynesville Shale leasehold and anticipates operating up to 12 rigs by year-end 2008 and up to 20 rigs by year-end 2009.The company has an aggressive leasehold acquisition effort underway that has added 100,000 net acres during the past five weeks and plans to add an additional 200,000 net acres over time. Marcellus Shale (West Virginia, Pennsylvania and New York): Chesapeake is the largest leasehold owner in the Marcellus play that spans from West Virginia to southern New York.The company is currently using three operated rigs to further develop its 1.2 million net acres of Marcellus Shale leasehold.Chesapeake is in the beginning phases of significantly ramping up its Marcellus Shale drilling activity and plans to lease at least another 200,000 net acres over time.Assuming 1,350 net wells are drilled in the years ahead, Chesapeake’s estimated risked unproved reserves are approximately 1.9 tcfe (12.8 tcfe of unrisked unproved reserves). Company Agrees to Sell 94 Bcfe of Proved Reserves for Proceeds of $623 Million, or $6.63 per Mcfe, in its Second Volumetric Production Payment Transaction The company has recently agreed to sell certain Chesapeake-operated long-lived producing assets in Texas, Oklahoma and Kansas in its second volumetric production payment transaction.Chesapeake will sell assets with proved reserves of approximately 94 bcfe and current net production of approximately 47 mmcfe per day for proceeds of $623 million, or $6.63 per mcfe.Chesapeake will retain drilling rights on the properties below currently producing intervals.For accounting purposes, the transaction will be treated as a sale and the company’s proved reserves will be reduced accordingly.The transaction is expected to close today.Chesapeake also plans to pursue occasional undeveloped leasehold sales to high-grade its inventory and further monetizations of mature producing properties as needs and opportunities arise. Company Announces Plans to Sell Remaining Arkoma Basin Woodford Shale Properties for Anticipated Proceeds of Over $1.5 Billion As part of high-grading its leasehold inventory and in order to redeploy capital to higher priority areas in the company’s operations, Chesapeake has announced its intention to sell all of its remaining Arkoma Basin Woodford Shale properties in Hughes, Pittsburg, Coal and Atoka counties in Oklahoma.The properties consist of approximately 85,000 net acres, 40 mmcfe per day of current production and over 2.0 tcfe of potential net reserves.The company expects to receive proceeds of over $1.5 billion from the sale of the properties and anticipates completing a transaction in mid-2008.Chesapeake has retained Meagher Oil & Gas Properties, Inc. to assist in the sale of the properties. Management Comments Aubrey K. McClendon, Chesapeake’s Chief Executive Officer, commented, “We are pleased to report our financial and operational results for the 2008 first quarter.We are especially proud of our 31% increase in average daily production in the 2008 first quarter compared to the 2007 first quarter and by our adjusted net income per share increasing by 25% to an all-time record level.This is strong evidence that our rapid production growth is translating into proportional gains in per-share net income despite inflationary pressure on the industry’s cost structure.By investing early in new plays and through our strong technical skills and aggressive cost control measures, we have been able to deliver substantial per-share value to shareholders. “We are also pleased with our growth in proved reserves and believe that we are on track to reach 13 tcfe of proved reserves by year-end 2008 and 15 tcfe by year-end 2009.In addition, our new Haynesville Shale play continues to look very promising and our acreage acquisition efforts there remain successful.We now own or have commitments for over 300,000 net acres and maintain our goal of reaching 500,000 net acres in the play over time. During the past month, we brought on-line our fourth horizontal Haynesville Shale well and it provides further support for our assessment of the play. “Finally, our Barnett Shale, Fayetteville Shale and Marcellus Shale plays continue to look very attractive and increasingly more valuable.We now own approximately 260,000 net acres in the Barnett Shale play, 585,000 net acres in the Core area of the Fayetteville Shale play and 1.2 million net acres in the Marcellus Shale play.Based on recent industry transactions and peer company valuations, we believe the undeveloped acreage of these three plays, together with our 300,000 net acres in the Haynesville Shale play, is worth more than $25 billion.When added to the $32 billion of PV-10 of the company’s proved reserves, Chesapeake’s assets now appear to be worth at least $57 billion, without even considering the substantial value of the company’s non-shale leasehold and other non E&P assets.We are excited about our progress and momentum to date, but are even more enthusiastic about our company’s ability in the future to produce growing amounts of clean, affordable, abundant and American natural gas to our customers and to deliver substantial value from our continuing growth to our shareholders.” Conference Call Information A conference call to discuss this release has been scheduled for Friday morning, May 2, 2008, at 11:00 a.m. EDT.The telephone number to access the conference call is 913-312-1419 or toll-free 800-776-0420. The passcode for the call is 2125846.We encourage those who would like to participate in the call to dial the access number between 10:50 and 11:00 a.m. EDT.For those unable to participate in the conference call, a replay will be available for audio playback from 2 p.m. EDT on May 2, 2008, and will run through midnight EDT on Friday, May 16, 2008. The number to access the conference call replay is 719-457-0820 or toll-free 888-203-1112. The passcode for the replay is 2125846.The conference call will also be webcast live on the Internet and can be accessed by going to Chesapeake’s website at www.chk.com and selecting the “News &
